Title: To Thomas Jefferson from William Short, 8 November 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 8. 1791.

I mentioned to you in a former letter that the several ministers were to lay before the assembly a state of their respective departments. M. de Montmorin performed this task some days ago and at the same time added that it was the last communication he should have with them as minister of foreign affairs, His Majesty having at length accepted his resignation. The state he presented shewed in general that there was no appearance of hostile intentions from abroad at this moment. You will find it at full length in the gazettes of the beginning of this month sent by the way of Havre.
M. de Montmorin has as yet no successor. M. de Moustier persisted in declining this post and is now in hopes of being appointed Ambassador to London. M. de Ségur, after much intreaty, had agreed to accept the place, but the day before he was to take the oath of office the ministers were so indecently treated in the assembly that he withdrew his word and wrote to the King to be excused. Since then several people have been successively talked of, but it is probable no one is yet decided on, and there will be much difficulty in finding a person to accept a place which has been thus refused.
You will find also in the gazettes the state of the marine department. It is favorable as to the number and condition of the vessels but desperate on account of the spirit of insubordination which prevails in the ports and among the sailors in general.
On the whole it is too true that the horizon here blackens daily. In most of the departments serious and alarming troubles are taking place on account of the expulsion of the curates who refused the oath prescribed last year. Many of the peasantry deluded by them forget the advantages they hoped from the revolution which they now consider can be purchased only at the price of their salvation. These and other disorders contribute to prevent the payment of taxes which from their nature and mode of perception would probably have been illy paid even in times of calm and prosperity. This monthly deficit is supplied of course from the caisse de l’extraordinaire, viz., the funds appropriated to the redemption of the assignats now go to the support of government—hence a continuance of their depreciation and consequently a nominal and even a real rise in the price of all articles. Bread is that which is the most alarming and gives serious apprehensions for Paris this winter. Government being without force to protect the free circulation of grain gives an additional rise to this article in many places. The emigrants continue  to go in great numbers to join the Princes, at first they were only nobles and ecclesiastics, at present the discontented of the commons follow the example. They are in great numbers on account of the inhuman suppression without indemnity of the employments by which they and their families were supported. These emigrants suffer cruelly from want of money, but foreign powers will probably furnish them clandestinely merely for their support. Notwithstanding all this, if it were possible for the present government to acquire a sufficient degree of force to protect the persons and property of the citizens and insure the payment of taxes many of the emigrants would return and submit, but the number of those who lose all hopes of such an issue increases daily.
It is much to be apprehended that the commercial class of citizens who have been hitherto much in favor of the revolution will become discontented on account of the situation of their affairs in the West Indies and the Mediterranean. You must be acquainted with the former better than we are here. Reports are probably much exagerated but the West India merchants express serious apprehensions of the destruction of that branch of commerce on account of the disorders prevailing at S. Domingo and the inability of France at present to protect the inhabitants and proprietors against the insurrection of their slaves. It is said that intelligence was recieved yesterday from the Governor of S. Domingo, but I am not certain of it. If not the only accounts here are those which come by the way of England, and by a private vessel to Bordeaux. They were vague and differed from each other. Troops however are to be immediately sent to S. Domingo. The English Ambassador here sent a letter to the minister of foreign affairs informing him that the Governor of Jamaica had allowed the inhabitants of S. Domingo to purchase provisions there and had sent them arms of which they were in need to protect themselves against the revolted slaves. The assembly immediately voted their thanks to the English nation.
In the mediterranean there are apprehensions of danger from the Dey of Algiers. The minister of marine has informed the assembly that the Dey on coming to the head of affairs had at first discovered favorable dispositions to France and desired a frigate should be furnished him to carry his ambassador to Constantinople. Before its arrival at Algiers the Dey’s patience was exhausted, he accepted the frigate from Spain, threatened the French consul with imprisonment and gave such other marks of hostile intentions that the King has thought proper, as the minister informed the assembly, to order a small armament to protect the French commerce in the Levant. He  has taken measures at the same time for calming this ill humour in the Dey by pecuniary negotiations. Several of the members of the assembly murmured at this part of the communication, and were for the nation wiping off at one blow the stain of so long a tribute paid by the ancient government. The commercial part of the assembly will probably over-rule this movement and support the attempt to purchase the continuance of peace with the Regency. As the Dey in reply to the French consul, among other things said the French were no longer what they were formerly, that there was at present no King in France &c. it is supposed that Spain has had influence in this unexpected step. It will very soon be known now whether France is to be added to those powers who will in time combine to protect their commerce by force of arms from these pirates who would have ceased long ago if they had not been alimented by the infamous policy of some of the European governments. The minister informed the assembly that the last negotiation with this regency had cost France 800,000₶. I mentioned this to you formerly as near as I could then come at it.
A person from New York of the name of Vail called on me yesterday and desired me to remind you of his having spoken with you last winter on the subject of appointing a consul at L’Orient. As he is now settled there he wishes to obtain that appointment. I know nothing further of him.
I shall go to Amsterdam in the course of this month to sign the bonds of the late loan and to have another opened probably at a reduced rate of interest. The situation of affairs and particularly of the ministry in this country renders my presence here by no means essential. I inferred from your letter and that of the Secretary of the treasury that it was expected I should go to Amsterdam to prosecute the business of the loans there. Arrangements might be very well taken however so as to transact it in future from hence without any detriment to the U.S. My absence from Paris will not be considerable but I shall inform you of it with more precision from Amsterdam. I beg you to remain fully persuaded of the sincere attachment with which I shall ever be, Dear Sir, your friend & servant,

W Short


P.S. Nov. 9. The minister of the marine has communicated to the assembly official accounts at length recieved from the Governor of S. Domingo. They come by the way of Jamaica, and confirm fully the revolt of the negroes. Many of them were killed, and the rest put to flight. Still the alarm was such that he mentions having  applied for succour to the Spaniards, the Governor of Jamaica and the President of the U.S. Private accounts of a later date say that the insurrection has ceased. Still two ships of the line with troops are to be immediately sent there. The minister applied yesterday for the necessary funds for this purpose. The alarm here with respect to their colonies still continues, a thousand different conjectures are made with respect to this insurrection. Those who consider themselves the most clear sighted think they see a general plan of independence supported by England who will have an interest in emancipating her own colonies, provided she can at the same time open the ports of all the others in America. De Moustier is of this number. I heard him offer a wager of three to one a few days ago at M. de Montmorin’s that the independence of S. Domingo was now declared. The more reasonable considered his offer as a mark of unreasonable extravagance. This letter goes by the French packet. It incloses one to the Secretary of the treasury.

